   8:19-cr-00385-LSC-MDN Doc # 15 Filed: 07/10/20 Page 1 of 1 - Page ID # 30



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                    )
                                             )
                     Plaintiff,              )                 8:19CR385
                                             )
       vs.                                   )
                                             )
MICHAEL HAWKINS                              )                   ORDER
                                             )
                     Defendant.              )


        This matter is before the court on the Defendant’s Unopposed Motion to Continue
Trial [14]. The parties are seeking additional time to make further attempts to resolve this
matter short of trial. For good cause shown,

      IT IS ORDERED that the Defendant’s Unopposed Motion to Continue Trial [14] is
granted, as follows:

       1. The jury trial, now set for July 14, 2020, is continued to October 6, 2020.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
          justice will be served by granting this continuance and outweigh the interests
          of the public and the defendant in a speedy trial. Any additional time arising as
          a result of the granting of this motion, that is, the time between today’s date
          and October 6, 2020, shall be deemed excludable time in any computation of
          time under the requirement of the Speedy Trial Act. Failure to grant a
          continuance would deny counsel the reasonable time necessary for effective
          preparation, taking into account the exercise of due diligence. 18 U.S.C. §
          3161(h)(7)(A) & (B)(iv).

       DATED: July 10, 2020.

                                                 BY THE COURT:


                                                 s/ Michael D. Nelson
                                                 United States Magistrate Judge
